Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response To Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. 
Claim 1 recites: “perform operations comprising”, Claim 8 recites, “A method comprising”, claim 15 recites, “A method comprising”. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). The YES branch flow chart in figure 18 of Prior art Jang meets all the limitations in independent claims 1, 8, and 15.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., remark page 9, “there is no indication in Jang that the memory system 10 reads the coarsely programmed initial values form the first pass based on the state group codes when there is no sudden power- off event, Since the present claims do not require the occurrence of a power-off event, Jang cannot be properly interpreted as disclosing this feature of the claims.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, the Examiner maintains the position previously set forth.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang PG PUB 20210158874 (hereinafter Jang).

Regarding independent claim 1, Jang teaches a memory device (figure 1) comprising:
a memory array comprising a first portion (portion of array such as 210 in figure 1 where cell is set to SLC mode, [0003], “…nonvolatile memory devices include memory cells having different threshold voltages according to programmed states. In a single-level cell (SLC) mode…”, [0106], “…the memory controller 100 may transmit the command CMD and the address ADDR to the NVM device 200 such that state group code is read in the SLC mode…”) configured as single-level cell (SLC) memory and a second portion configured as quad-level cell (QLC) memory (portion of array such as 210 in figure 1 where cell is set as QLC in [0043], “…the memory cell may be referred to as a quadruple-level cell (QLC)…”); and 
control logic (100 in figure 1 or 230 in figure 5), operatively coupled with the memory array, to perform operations comprising: 
identifying a first plurality of groups of programming distributions (group1 / group 2 in figure 3, or [0048], “…threshold voltage distributions are classified into four state groups…”, e.g., assuming they are called G1/G2/G3/G4), wherein each group (group1 consists E and P2/P4/P6/P8/P10/P12/P14 in figure 3, GROUP2 consists P1/P3/P5/P7/P9/P11/P13/P15 in figure 3) comprises a subset of programming distributions associated with the second portion configured as QLC memory; 
during a first pass (S510 in figure 18, S320 in figure 10, S110 in figure 8, preprogram in figure 2/figure 3) of a multi-pass programming operation, coarsely programming memory cells ([0046], “…when programming starts, the memory system 10 may preprogram (or coarse-program) multi-bit data to a memory cell of the NVM device 200…”) in the second portion configured as QLC memory to initial values representing a second plurality of pages of host data; 
storing (S530 in figure 18, [0106], “…the memory controller 100 may transmit the command CMD and the address ADDR to the NVM device 200 such that state group code is read in the SLC mode…”), in the first portion configured as SLC memory, an indicator (“state group code” in S520/S530 in figure 18) of the first plurality of groups of programming distributions with which each of the coarsely programmed memory cells is associated; and 
during a second pass (S550/S560 in figure 18) of the multi-pass programming operation, reading (S550 in figure 18) the coarsely programmed initial values (S550 in figure 18) from the first pass based on the indicator of the first plurality of groups of programming distributions and finely programming (S560 in figure 18) the memory cells in the second portion configured as QLC memory to final values representing the second plurality of pages of host data (figure 3 teaches the data is saved as QLC, e.g., E to P15, thus 4 pages data).  

Regarding claim 2, Jang teaches the memory device of claim 1, wherein the control logic (230 in figure 5) is to perform further operations comprising:
Receiving (S310 in figure 10 or S413 in figure 11), from a requestor (100 in figure 1), a request to program the second plurality of pages of host data to the memory array.  

Regarding claim 3, Jang teaches the memory device of claim 1, wherein the indicator (“group code” in abstract) of the first plurality of groups comprises a third plurality of pages ([0048], “…threshold voltage distributions are classified into four state groups…”, [0106], “…the memory controller 100 may transmit the command CMD and the address ADDR to the NVM device 200 such that state group code is read in the SLC mode…”, therefore, in order to save 4 state groups data in SLC cells, 2 rows or 2 pages are needed) of group indicator data, wherein the third plurality of pages of group indicator data is less than the second plurality of pages of host data (abstract, “…each state group data of the state group code having less number of bits than corresponding multi-bit data...”, [0080], “…when 1-bit state group data is generated from 4-bit multi data, the number of bits in state group code may be ¼ of the number of bits in multi-page data…”)  

Regarding claim 4, Jang teaches the memory device of claim 3, wherein the programming distributions associated with the second portion configured as QLC memory comprises 16 distributions (figure 3, [0091], “…the multi-page data is preprogrammed in a QLC mode…”), wherein the first plurality of groups of programming distributions comprises four groups ([0048], “…threshold voltage distributions are classified into four state groups…”), wherein the second plurality of pages of host data comprises four pages (figure 3 teaches the data is saved as QLC, e.g., E to P15, thus 4 pages data), and wherein the third plurality of pages of group indicator data comprises two pages ([0048], in order to save 4 state groups in SLC cells, 2 rows or 2 pages are needed).  

Regarding claim 5, Jang teaches the memory device of claim 3, wherein the control logic is to perform further operations comprising:
reading (S402 in figure 11, S550 in figure 18) the third plurality of pages of group indicator data from the first portion configured as SLC memory; and identifying (group1 or group2 in figure 14) a subset of the coarsely programmed memory cells associated with each of the first plurality of groups of programming distributions based on the third plurality of pages of group indicator data.  

Regarding claim 6, Jang teaches the memory device of claim 5, wherein the control logic is to perform further operations comprising:
identifying respective read voltage levels (V1/V3/V5/V7/V9-V13 or V2/V4/V6-V14 in figure 14) associated with each of the first plurality of groups of programming distributions, wherein reading the coarsely programmed initial values from the first pass based on the indicator of the first plurality of groups of programming distributions comprises causing the respective read voltage levels to be applied to each of the first plurality of groups of programming distributions (S550 in figure 18).  

Regarding claim 7, Jang teaches the memory device of claim 1, wherein finely programming (S560 in figure 18) the memory cells in the second portion configured as QLC memory to final values representing the second plurality of pages of host data comprises causing one or more programming voltage pulses to be applied to the memory cells in the second portion configured as QLC memory to increase the initial values to the final values (reprogram in figure 18, [0073], “…the program voltage may be generated using incremental step pulse programming (ISPP)…”).  

Regarding independent claim 8, Jang teaches a method comprising:
identifying a first plurality of groups (group1 / group 2 in figure 3) of programming distributions, wherein each group (group1 consists E and P2/P4/P6/P8/P10/P12/P14 in figure 3, GROUP2 consists P1/P3/P5/P7/P9/P11/P13/P15 in figure 3) comprises a subset of programming distributions associated with a portion of a memory array of a memory device configured as quad-level (QLC) memory (portion of array such as 210 in figure 1 where cell is set as QLC in [0043], “…the memory cell may be referred to as a quadruple-level cell (QLC)…”); 
during a first pass (S510 in figure 18, S320 in figure 10, S110 in figure 8, preprogram in figure 2/figure 3) of a multi-pass programming operation, coarsely programming memory cells ([0046], “…when programming starts, the memory system 10 may preprogram (or coarse-program) multi-bit data to a memory cell of the NVM device 200…”) in the portion configured as QLC memory to initial values representing a second plurality of pages of host data; 
storing (S530 in figure 18, [0106], “…the memory controller 100 may transmit the command CMD and the address ADDR to the NVM device 200 such that state group code is read in the SLC mode…”), in a portion of the memory array of the memory device configured as single-level cell (SLC) memory (portion of array such as 210 in figure 1 where cell is set to SLC mode, [0003], “…nonvolatile memory devices include memory cells having different threshold voltages according to programmed states. In a single-level cell (SLC) mode…”), an indicator (“state group code” in S520/S530 in figure 18) of the first plurality of groups of programming distributions with which each of the coarsely programmed memory cells is associated; and 
during a second pass (S550/S560 in figure 18) of the multi-pass programming operation, reading (S550 in figure 18) the coarsely programmed initial values (S550 in figure 18) from the first pass based on the indicator of the first plurality of groups of programming distributions and finely programming (S560 in figure 18) the memory cells in the portion configured as QLC memory to final values representing the second plurality of pages of host data (figure 3 teaches the data is saved as QLC, e.g., E to P15, thus 4 pages data).  

Regarding claim 9, Jang teaches the method of claim 8, further comprising:
Receiving (S310 in figure 10 or S413 in figure 11), from a requestor (100 in figure 1), a request to program the second plurality of pages of host data to the memory array.  

Regarding claim 10, Jang teaches the method of claim 8, wherein the indicator (“group code” in abstract) of the first plurality of groups comprises a third plurality of pages ([0048], “…threshold voltage distributions are classified into four state groups…”, [0106], “…the memory controller 100 may transmit the command CMD and the address ADDR to the NVM device 200 such that state group code is read in the SLC mode…”) of group indicator data, wherein the third plurality of pages of group indicator data is less than the second plurality of pages of host data (abstract, “…each state group data of the state group code having less number of bits than corresponding multi-bit data...”, [0080], “…when 1-bit state group data is generated from 4-bit multi data, the number of bits in state group code may be ¼ of the number of bits in multi-page data…”)  

Regarding claim 11, Jang teaches the method of claim 10, wherein the programming distributions associated with the portion configured as QLC memory comprises 16 distributions (figure 3, [0091], “…the multi-page data is preprogrammed in a QLC mode…”), wherein the first plurality of groups of programming distributions comprises four groups ([0048], “…threshold voltage distributions are classified into four state groups…”), wherein the second plurality of pages of host data comprises four pages (figure 3 teaches the data is saved as QLC, e.g., E to P15, thus 4 pages data), and wherein the third plurality of pages of group indicator data comprises two pages ([0048], 2-bit data need 2 pages).  

Regarding claim 12, Jang teaches the method of claim 10, further comprising: 
reading (S402 in figure 11, S550 in figure 18) the third plurality of pages of group indicator data from the portion configured as SLC memory; and 
identifying (group1 or group2 in figure 14) a subset of the coarsely programmed memory cells associated with each of the first plurality of groups of programming distributions based on the third plurality of pages of group indicator data.  

Regarding claim 13, Jang teaches the method of claim 12, further comprising:
identifying respective read voltage levels (V1/V3/V5/V7/V9-V13 or V2/V4/V6-V14 in figure 14) associated with each of the first plurality of groups of programming distributions, wherein reading the coarsely programmed initial values from the first pass based on the indicator of the first plurality of groups of programming distributions comprises causing the respective read voltage levels to be applied to each of the first plurality of groups of programming distributions (S550 in figure 18).  

Regarding claim 14, Jang teaches the method of claim 8, wherein finely programming the (S560 in figure 18) memory cells in the portion configured as QLC memory to final values representing the second plurality of pages of host data comprises causing one or more programming voltage pulses to be applied to the memory cells in the portion configured as QLC memory to increase the initial values to the final values (reprogram in figure 18, [0073], “…the program voltage may be generated using incremental step pulse programming (ISPP)…”).  

Regarding independent claim 15, Jang teaches a method comprising:
identifying four groups of programming distributions ([0048], “…threshold voltage distributions are classified into four state groups…”), wherein each group comprises four of 16 programming distributions associated with a first portion (portion of array such as 210 in figure 1 where cell is set as QLC in [0043], “…the memory cell may be referred to as a quadruple-level cell (QLC)…”) of a memory array of a memory device storing multiple bits of data per memory cell; 
during a first pass (S510 in figure 18, S320 in figure 10, S110 in figure 8, preprogram in figure 2/figure 3) of a multi-pass programming operation, coarsely programming ([0046], “…when programming starts, the memory system 10 may preprogram (or coarse-program) multi-bit data to a memory cell of the NVM device 200…”) memory cells in the first portion of the memory array to initial values (threshold distribution in figure 3 labeled as preprogram) representing four pages of host data; 
storing (S530 in figure 18, [0106], “…the memory controller 100 may transmit the command CMD and the address ADDR to the NVM device 200 such that state group code is read in the SLC mode…”), in a second portion of the memory array of the memory device storing one bit of data per cell (portion of array such as 210 in figure 1 where cell is set to SLC mode, [0003], “…nonvolatile memory devices include memory cells having different threshold voltages according to programmed states. In a single-level cell (SLC) mode…”), an indicator (“state group code” in S520/S530 in figure 18) of the four groups of programming distributions with which each of the coarsely programmed memory cells is associated; and 
during a second pass (S550/S560 in figure 18) of the multi-pass programming operation, reading (S550 in figure 18) the coarsely programmed initial values from the first pass based on the indicator of the four groups of programming distributions and finely programming (S560 in figure 18) the memory cells in the first portion of the memory array to final values representing the second plurality of pages of host data (figure 3 teaches the data is saved as QLC, e.g., E to P15, thus 4 pages data).
 
Regarding claim 16, Jang teaches the method of claim 15, further comprising:
Receiving (S210 in figure 9, S310 in figure 10 or S413 in figure 11), from a requestor (100 in figure 1 or figure 9), a request to program the four pages of host data to the memory array.  

Regarding claim 17, Jang teaches the method of claim 15, wherein the indicator of the four groups comprises two pages of group indicator data ([0048], “…threshold voltage distributions are classified into four state groups…”, [0106], “…the memory controller 100 may transmit the command CMD and the address ADDR to the NVM device 200 such that state group code is read in the SLC mode…”, therefore, in order to save 4 state groups in SLC cells, 2 rows or 2 pages are needed).  

Regarding claim 18, Jang teaches the method of claim 17, further comprising:
reading (S550 in figure 18, S403 in figure 11) the two pages of group indicator data from the second portion of the memory array ([0048], “…threshold voltage distributions are classified into four state groups…”, [0106], “…the memory controller 100 may transmit the command CMD and the address ADDR to the NVM device 200 such that state group code is read in the SLC mode…”, therefore, in order to save 4 state groups data in SLC cells, 2 rows or 2 pages are needed); and 
identifying (S407 in figure 11, S550 in figure 18) a subset of the coarsely programmed memory cells associated with each of the four groups of programming distributions based on the two pages of group indicator data. 
 
Regarding claim 19, Jang teaches the method of claim 18, further comprising:
identifying respective read voltage levels (V1/V3/V5/V7/V9-V13 or V2/V4/V6-V14 in figure 14) associated with each of the four groups of programming distributions, wherein reading the coarsely programmed initial values from the first pass based on the indicator of the four groups of programming distributions comprises causing the respective read voltage levels to be applied to each of the four groups of programming distributions (S550 in figure 18).  
Regarding claim 20, Jang teaches the method of claim 15, wherein finely programming (S560 in figure 18) the memory cells in the first portion of the memory array to final values representing the four pages of host data comprises causing one or more programming voltage pulses to be applied to the memory cells in the first portion memory array to increase the initial values to the final values (reprogram in figure 18, [0073], “…the program voltage may be generated using incremental step pulse programming (ISPP)…”).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941. The examiner can normally be reached M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOCHUN L CHEN/Primary Examiner, Art Unit 2824